ORDER
IRA A. SCHWARTZ of PATERSON, who was admitted to the bar of this State in 1964, having been temporarily suspended from practice on November 19, 1993, and ordered to show cause why his suspension should not continue pending the conclusion of ethics proceedings against him, and respondent prior to the return date of the Order to Show Cause having submitted his consent to disbarment; and good cause appearing
It is ORDERED that the Order to Show Cause is discharged and IRA A. SCHWARTZ is disbarred by consent, effective immediately; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by IRA A. SCHWARTZ, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it further
ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys.